       19-13011-jlg      Doc 154      Filed 03/30/20 Entered 03/30/20 08:37:49               Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: Ponderosa−State Energy, LLC                        CASE NO.: 19−13011−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 11
82−1361694




                 NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that all Matters scheduled for April 2, 2020 have been adjourned to May 14, 2020 at 2:00 p.m.



Dated: March 30, 2020                                       Vito Genna
                                                            Clerk of the Court
